Citation Nr: 0302540	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  99-25 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether the veteran timely perfected an appeal of a May 
1993 rating decision which denied an increased rating for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than October 27, 
1998, for the grant of a 70 percent rating for PTSD.

3.  Entitlement to an effective date earlier than October 27, 
1998, for the grant of a total disability rating based on 
individual unemployability (TDIU).

4.  Entitlement to a rating in excess of 70 percent for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant, his wife, his daughter and a VA counseling 
therapist


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from May 
1968 to April 1971.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an October 1999 
rating decision of the Cheyenne, Wyoming Regional Office (RO) 
which, in pertinent part, continued the 30 percent rating 
then assigned to the veteran's service-connected PTSD 
disorder.  In March 2000, the RO increased the rating for 
PTSD to 50 percent, effective from October 27, 1998, the date 
of receipt of an increased rating claim.  In February 2001, 
the RO increased the rating for PTSD to 70 percent, effective 
from October 27, 1998, and granted TDIU, also effective from 
October 27, 1998.  The veteran has appealed the effective 
dates assigned, and also has continued his appeal for a 
higher schedular rating for PTSD.

The effective date issues in this appeal were determined, in 
part at least, on the basis that the veteran had not timely 
perfected an appeal of a prior, May 1993 (with notice in June 
1993) rating decision denying an increased rating for PTSD, 
and that such decision had become final, and was a legal bar 
to an earlier effective date for an increased rating.  
Whether the May 1993 rating decision became final is a 
threshold matter that must be resolved before the earlier 
effective date claims may be addressed on the merits.  
Consequently, although timeliness of appeal of the May 1993 
rating decision was not specifically developed for appellate 
review, it will be addressed as a separate issue (with more 
detailed explanation) below.

The remaining issues, specifically, entitlement to an 
effective date earlier than October 27, 1998, for the grant 
of a 70 percent rating for PTSD and for TDIU, and entitlement 
to a rating in excess of 70 percent for PTSD will be 
addressed in a remand which follows this decision.

The veteran had perfected appeals on the issues of 
entitlement to service connection for bilateral hearing loss, 
tinnitus, abdominal problems, and a heart disorder.  Service 
connection for bilateral hearing loss and tinnitus was 
granted by the RO in February 2001.  In May 2002 the veteran 
withdrew his claims for service connection for abdominal and 
heart disorders.  Therefore, these issues are not before the 
Board.

The veteran had requested a RO hearing in November 1999 and a 
hearing before a traveling Member of the Board at the RO in 
December 1999.  He was afforded a hearing before a local 
hearing officer in September 2000.  In his substantive 
appeal, received by VA in October 2002, he indicated that he 
did not want a hearing before a Member of the Board.  


FINDINGS OF FACT

1.  In a May 1993 rating decision, the RO denied the 
veteran's claim for an increased rating for PTSD; he was 
notified of this decision by correspondence dated June 14, 
1993.  

2.  The veteran filed a notice of disagreement (NOD) with the 
May 1993 decision; a statement of the case (SOC) was issued 
on July 19, 1993.  

3.  A personal hearing on the matter was conducted in October 
1993; a Hearing Officer's Decision (with a form VA Form 9 for 
the purpose of filing a substantive appeal attached) was 
mailed to the veteran on May 11, 1994.

4.  The VA Form 9 was received by the RO on July 6, 1994 
(within 60 days of notice of the Hearing Officer's Decision).
CONCLUSION OF LAW

The veteran timely perfected an appeal of the RO's May 1993 
denial of an increased rating for PTSD, and that rating 
decision has not become final.  38 C.F.R. § 20.302 (b)(2), 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002)).  Regulations implementing the VCAA have now been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA and implementing regulations have no 
application on the matter addressed on the merits below 
insofar as well-groundedness and the duty to assist are 
concerned.  Regarding notice, the Board finds that delaying 
the decision being made below to notify the veteran of the 
matter being addressed would serve no useful purpose, but 
would merely delay the favorable (to him) determination. 

In a May 1993 rating decision, the RO denied the veteran's 
claim for an increased rating for PTSD.  The veteran was 
informed of this decision by correspondence dated June 14, 
1993.  The veteran filed a notice of disagreement (NOD) with 
the May 1993 decision.  On July 19, 1993, a statement of the 
case (SOC) was issued.  A personal hearing addressing the 
matter was conducted in October 1993.  A Hearing Officer's 
Decision was mailed to the veteran on May 11, 1994; a VA Form 
9 (for the purpose of filing a substantive appeal) was 
attached.  The VA Form 9 from the veteran was received by the 
RO on July 6, 1994.

38 C.F.R. § 20.302(b)(2) provides that if a claimant submits 
additional evidence within 1 year of the date of mailing of 
notification of the determination being appealed, and that 
evidence requires that the claimant be furnished a 
supplemental statement of the case , then the time to submit 
a substantive appeal shall end not sooner than 60 days after 
such supplemental statement of the case is furnished to the 
claimant, even if the 60 day period extends beyond the 
expiration of the 1 year appeal period.  Here we have an 
analogous situation.  The veteran's testimony at a hearing 
before a Hearing Officer in October 1993 was additional 
evidence.  The Hearing Officer's decision, while not 
characterized as a supplemental statement of the case had the 
same effect.  The RO recognized this at least implicitly when 
it attached a VA Form-9 to the Hearing Officer's decision.  
Presumably, the veteran was to have at least 60 days to 
submit the Form-9 (although this was not specified).  As the 
veteran submitted the Form-9 (formalizing his 
arguments/testimony before the Hearing Officer), the Board 
finds that his substantive appeal was indeed timely, and that 
finality has not attached to the May 1993 rating decision.  


ORDER

The appeal to establish timeliness of a substantive appeal of 
a May 1993 rating decision denying an increased rating for 
PTSD is granted.


REMAND

Inasmuch as the May 1993 rating decision denying an increased 
rating for PTSD is no longer a bar to an earlier effective 
date for the grant of a 70 percent rating for PTSD and TDIU, 
due process considerations mandate that the RO be afforded 
the opportunity to re-adjudicate the earlier effective date 
claims in light of the determination above.  

Additionally, further development is necessary regarding the 
claim for a schedular rating in excess of 70 percent for 
PTSD.  

To ensure due process, and that VA has met its duty to assist 
the veteran in developing facts pertinent to his appeal, the 
case is REMANDED to the RO for the following:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have recently treated him for PTSD.  
Obtain records from each health care 
provider the appellant identifies.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA psychiatric 
examination to ascertain the current 
severity of his service-connected PTSD 
disability.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  All 
clinical findings must be reported in 
detail.  The examiner must be furnished a 
copy of the rating criteria for PTSD, and 
should comment as to the presence or 
absence of each symptom and finding 
required under the current criteria for 
rating of 70 and 100 percent, and where 
present, the frequency or severity of 
each symptom and finding.  The report of 
the examination should include the 
rationale for any opinion(s) expressed.

3.  The RO should re-adjudicate the 
issues of entitlement to an effective 
date earlier than October 27, 1998, for 
the grant of a 70 percent rating for PTSD 
and for TDIU in light of the Board's 
decision above.  The RO should also 
review the claim for an increased rating 
for PTSD in light of the further 
development ordered.  If any claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and given the 
opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate determination warranted.  No action is required of 
the veteran until he is notified.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



